DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This Non-Final Rejection is in response to Applicant’s election with traverse filed on 22 February, 2021. The Examiner is persuaded by Applicant’s arguments presented, and thereby withdraws the restriction requirement set forth in the Restriction Requirement mailed on 22 December, 2020. Accordingly, claims 1-34 are pending and are all being considered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9 September, 2019 is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 24 is objected to because of the following informalities:
Claim 24 recites “the secondary circulation pump being adapted for pumping a. volume of heat transfer fluid contained within the first battery heat exchanger”, which should be corrected to - - the secondary circulation pump being adapted for pumping a[[.]] volume of heat transfer fluid contained within the first battery heat exchanger - -.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “electric heating element” in claims 1, 11-13, 17, 20, 22-23, and 31-33.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or means for flow balancing the flow of the heat transfer fluid” in claim 8.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the/said heat transfer fluid" in lines 4, 6, 12, and 18-19.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed that this is the first initial recitation of “heat transfer fluid” to circulate through a circulation loop of the battery cooling/heating subsystem.
Claims 2-34 depend from rejected claim 1, and therefore, are further rejected under 35 U.S.C. 112(b).
Claim 2 recites the limitation "the heat transfer fluid" in lines 2-3 and 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed that this is the related to the recitation of “heat transfer fluid” to circulate through the battery cooling/heating subsystem in claim 1.
Claims 4 and 13-14 depend from rejected claim 2, and therefore, are further rejected under 35 U.S.C. 112(b).
Claim 3 recites the limitation "the heat transfer fluid" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed that this is the related to the recitation of “heat transfer fluid” to circulate through the battery cooling/heating subsystem in claim 1.
Claim 4 recites the limitation "the heat transfer fluid" in lines 3 and 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed that this is the related to the recitation of “heat transfer fluid” to circulate through the battery cooling/heating subsystem in claim 1.
Claim 5 recites the limitation "the heat transfer fluid" in lines 3 and 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed that this is the related to the recitation of “heat transfer fluid” to circulate through the battery cooling/heating subsystem in claim 1.
Claim 6 depends from rejected claim 5, and therefore, are further rejected under 35 U.S.C. 112(b).
Claim 7 recites the limitation "the heat transfer fluid" in line 9.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed that this is the related to the recitation of “heat transfer fluid” to circulate through the battery cooling/heating subsystem in claim 1.
Claim 8 recites the limitation "the heat transfer fluid" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed that this is the related to the recitation of “heat transfer fluid” to circulate through the battery cooling/heating subsystem in claim 1.
Claim 8 recites the limitation "the main conduits and/or the branch conduits" in lines 1-2 and 5-6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed that the battery cooling/heating subsystem comprises main conduits and branch conduits.
Claim 8 recites the limitation "the parallel-arranged heat exchangers" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed that there is a primary pump.
Claim 9 recites the limitation "the primary pump" in lines 3, 4-5, and 7.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed that the plurality of battery heat exchangers comprise parallel-arranged heat exchangers.
Claim 9 recites the limitation "the heat transfer fluid" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed that this is the related to the recitation of “heat transfer fluid” to circulate through the battery cooling/heating subsystem in claim 1.
Claim 9 recites the limitation "the main conduits” and/or “the branch conduits" in lines 3-4 and 8.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed that the battery cooling/heating subsystem comprises main conduits and branch conduits.
Claims 10-11 depend from rejected claim 9, and therefore, are further rejected under 35 U.S.C. 112(b).
Claim 12 recites the limitation "the main conduits” and/or “the branch conduits" in lines 3-5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed that the battery cooling/heating subsystem comprises main conduits and branch conduits.
Claim 12 recites the limitation "the heat transfer fluid" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed that this is the related to the recitation of “heat transfer fluid” to circulate through the battery cooling/heating subsystem in claim 1.
Claim 12 recites the limitation "the pump" in line 10.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed that the battery cooling/heating subsystem includes a pump.
Claim 14 recites the limitation "the heat transfer fluid" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed that this is the related to the recitation of “heat transfer fluid” to circulate through the battery cooling/heating subsystem in claim 1.
Claim 15 recites the limitation "the heat transfer fluid" in lines 7 and 14-15.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed that this is the related to the recitation of “heat transfer fluid” to circulate through the battery cooling/heating subsystem in claim 1.
Claim 15 recites the limitation “the branch conduits" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed that the battery cooling/heating subsystem comprises branch conduits.
Claim 15 recites the limitation "the primary circulation pump" in line 9.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed that the battery cooling/heating subsystem includes a primary circulation pump.
Claim 16 depends from rejected claim 15, and therefore, are further rejected under 35 U.S.C. 112(b).
Claim 17 recites the limitation "a plurality of fluid flow passages adapted for flow of a heat transfer fluid" which renders the claim indefinite. It is unclear whether the heat transfer fluid recited within the claim is directed to an additional heat transfer fluid to that initially required within claim 1 (claim 17 directly depends from claim 1) or the same heat transfer fluid. It is understood through the specification that there is a heat transfer fluid which circulates throughout the battery cooling/heating subsystem, such that it is only ever one heat transfer fluid which flows along the circulation loop to the battery heat exchangers provided therein. This would necessarily provide that the fluid provided to the plurality of fluid flow passages within the battery heat exchangers is the same heat transfer fluid. For examination purposes, it is being construed that the limitation recites a plurality of fluid flow passages adapted for flow of the heat transfer fluid, wherein the heat transfer fluid refers back to that described in claim 1.
Claim 18-28 depend from rejected claim 17, and therefore, are further rejected under 35 U.S.C. 112(b).
Claim 27 recites the limitation "the first port" and “the second port” in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed that this is the related to the recitation of “inlet port” and “outlet port” initially recited in claim 17.
Claim 29 recites the limitation "the outlet opening" and “inlet port” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed that this is related to an inlet and an outlet of the battery heat exchangers described in claim 1.
Claim 30 recites the limitation " heat transfer fluid" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed that this is the related to the recitation of “heat transfer fluid” to circulate through the battery cooling/heating subsystem in claim 1.
Claim 31-34 depends from rejected claim 30, and therefore, are further rejected under 35 U.S.C. 112(b).
Claim 31 recites the limitation "the heat transfer fluid" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed that this is the related to the recitation of “heat transfer fluid” to circulate through the battery cooling/heating subsystem in claim 1.
Claim 32-34 depends from rejected claim 30, and therefore, are further rejected under 35 U.S.C. 112(b).
Claim 32 recites the limitation "heat transfer fluid" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed that this is the related to the recitation of “heat transfer fluid” to circulate through the battery cooling/heating subsystem in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 13, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over OKAWA (US 2014/0038009 A1), in view of HIRSCH (US 9,755,283 B2 – published 5 September, 2017).
As to claim 1, OKAWA discloses a thermal management system (1) for a vehicle (par. 69, lines 1-8) having an energy storage system(100; par. 70, lines 1-4; par. 71,lines 1-10) including a plurality of rechargeable battery units (100a; par. 71, lines 1-10), the thermal 10; par. 70,lines 1-3), comprising: 
(a) a circulation loop (loop of 10 which provides a flow of fluid therein for heat transfer purposes) for circulating a first volume of the heat transfer fluid (volume of all fluid within loop of 10) throughout the battery cooling/heating subsystem, the circulation loop comprising a plurality of conduits for transporting the heat transfer fluid (various conduits which form the loop of 10); 
(b) a plurality of battery heat exchangers (M1, M2, M3; par. 75, lines 1-5) provided in the circulation loop (par. 70, lines 1-4), wherein each of the battery heat exchangers is in thermal contact with one or more of the battery units  (par. 17, lines1-10; par. 75, lines 1-5), each of the battery heat exchangers having an internal fluid flow passage(par. 75, lines 1-5) and plurality of fluid openings including an inlet and an outlet of the internal fluid flow passage (as shown in the various embodiments of OKAWA there is an inlet provided to each of M1, M2, and M3, in addition to an outlet provided to each of M1, M2, and M3 to provide passage of the fluid flow into and out of the battery heat exchangers, M1, M2, M3); 
 (d) a sub-loop of said circulation loop, comprising one or more of said conduits, which are in fluid flow communication with the inlet and outlet of the fluid flow passage of the first battery heat exchanger (see annotated figures 1, 10, 16 of OKAWA), and further comprising the internal fluid flow passage of the first battery heat exchanger(see annotated figures 1, 10, 16 of OKAWA); wherein the sub-loop is adapted for circulation of a second volume of said heat transfer fluid (volume of fluid only within defined sub-loop of the circulation loop shown in annotated figures 1, 10, and 16 of OKAWA), wherein the second volume is less than the first volume(as the first volume of was defined as the total volume of all fluid within the circulation loop, which would include the volume of liquid within the sub-loop, and further wherein the volume of liquid within the sub-loop is a portion of this total volume of the circulation loop, such that it would necessarily be smaller than the first volume, as defined) and comprises a volume of the fluid flow passage of the first battery heat exchanger(volume of fluid only within defined sub-loop of the circulation loop shown in annotated figures 1, 10, and 16 of OKAWA).
However, OKAWA does not further disclose an electric heating element integrated with a first battery heat exchanger of said plurality of heat exchangers so as to heat the heat transfer fluid flowing through the internal fluid flow passage of the first heat exchanger.
	HIRSCH teaches a heating and cooling device for a battery of a vehicle (col.1, lines 14-17). HIRSCH teaches wherein a heat exchanger (1) which is to be in thermal and mechanical connection with a battery (col.1, lines 59-62). The heat exchanger includes a base plate (2) and a carrier plate (3), the base plate of which is provided with a fluid flow path (col.6, lines 15-22) and the carrier plate is provided with integrated electric heating elements (4; col.5, line 62 – col.6,line 4). The addition of the heating element enables heating of the battery (col.2,lines 13-16), and further is capable of providing heat to be transferred to the heat transfer fluid flowing within the internal fluid flow passages (6) of the heat exchanger, as it is shown to be in thermal and mechanical connection to one another, as shown in figure 2 of HIRSCH. HIRSCH explicitly states that extensive investigations of lithium-ion-based battery systems, within the region of 0°C, have shown electrical energy density of the battery degreases greatly compared to higher operating temperature, and below the critical temperature (region of 0°C) provide additional damage to the battery during charging (col.1, lines 35-42). Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed to modify OKAWA to incorporate the teachings of HIRSCH of an electrical col.1, lines 14-17; col.2, lines 13-16).

    PNG
    media_image1.png
    671
    1076
    media_image1.png
    Greyscale

Annotated Figure 1 of OKAWA

    PNG
    media_image2.png
    849
    1198
    media_image2.png
    Greyscale

Annotated Figure 10 of OKAWA

    PNG
    media_image3.png
    545
    839
    media_image3.png
    Greyscale

Annotated Figure 16 of OKAWA

As to claim 2, OKAWA, as modified by HIRSCH, further comprising:
(e) a primary circulation pump (11 or 11a-11c) provided in the circulation loop for pumping the heat transfer fluid through said battery cooling/heating subsystem (see annotated figures 1, 10, and 16; par. 76, lines 1-6; par. 123, lines 1-5; par. 149, lines 1-7); and 
(f) a fluid-cooling heat exchanger (3) provided in the circulation loop for removing heat from the heat transfer fluid circulating in the circulation loop (par. 118, lines 1-4 which provides an example fluid route that states the heat exchanger, 3, removes heat from the fluid flowing within the circulation loop; par. 144,lines 6-7; par. 165, lines 7-8).

As to claim 4, OKAWA, as modified by HIRSCH, further discloses wherein the battery cooling/heating subsystem further comprises a primary valve(12a-12c, 12d-12j, 14a-14b, and 13) provided in the circulation loop for controlling flow of the heat transfer fluid to or from the plurality of battery heat exchangers (par. 78, lines 1-6; par. 80, lines 1-7; par. 129, lines 1-6; par. 150, lines 1-14); and 
wherein the primary valve is adapted for controlling flow of the heat transfer fluid to or from the primary pump(par. 78, lines 1-6; par. 80, lines 1-7; par. 129, lines 1-6; par. 150, lines 1-14; wherein the fluid is in a looped manner such that the valve control the fluid direction after the pump and prior to the pump).

As to claim 5, OKAWA, as modified by HIRSCH, further discloses wherein the battery cooling/heating subsystem further comprises at least one secondary valve(12a-12c, 12d-12j, 14a-14b, and 13) for controlling flow of the heat transfer fluid within the plurality of battery heat exchangers(par. 78, lines 1-6; par. 80, lines 1-7; par. 129, lines 1-6; par. 150, lines 1-14); and 
wherein a first one of said secondary valves(12a-12c, 12d-12j, 14a-14b, as shown in annotated figures 1, 10, and 16) is provided in said circulation sub-loop for controlling flow of the heat transfer fluid between the first battery heat exchanger and other battery heat exchangers in the battery cooling/heating subsystem(par. 78, lines 1-6; par. 80, lines 1-7; par. 129, lines 1-6; par. 150, lines 1-14; wherein the fluid is directed by operation of the valves within the sub-loop).

As to claim 6, OKAWA, as modified by HIRSCH, further discloses wherein a second one of said secondary valves (13, as shown in annotated figures 1, 10, and 16 of OKAWA) is provided between two of the battery heat exchangers located outside of said sub-loop (as the circulation loop, outside of the defined sub-loop, is and endless loop, the valve can be provided between at least two of the battery heat exchangers, M1, M2, and M2 in a fluid circulation manner).

As to claim 7, OKAWA, as modified by HIRSCH, discloses wherein some or all of the plurality of battery heat exchangers comprise an array of parallel-arranged heat exchangers (see annotated figure 1 of OKAWA, wherein all of the heat exchangers, M1, M2, and M3, are parallelly-arranged; see figure 13 wherein heat exchangers, M2 and M3, are shown to be parallelly-arranged, but it is understood that any of the heat exchangers may be provided either in series of parallel within the embodiment of annotated figure 10); 
wherein the conduits of the battery cooling/heating subsystem include a plurality of main conduits (main conduits flow through heat exchanger structures, 2 and 3, and flow to the branch point that connects to the sub-loop) and a plurality of branch conduits (branch conduits are the conduits branch from the main conduit into the sub-loop), wherein the inlets and outlets of the parallel-arranged heat exchangers are each connected to a main conduit through a branch conduit (see annotated figures 1, 10, and 16, in view of description of main conduits and branch conduits); and 
wherein each of the main conduits comprises a header or manifold for supply or discharge of the heat transfer fluid to or from the parallel-arranged heat exchangers (see annotated figure 1 of OKAWA).

As to claim 13, OKAWA, as modified by HIRSCH to incorporate an electric heating element within the heat exchangers, further teaches wherein the plurality of battery heat exchangers (M1, M2, M3) includes a distal pair of battery heat exchangers (M1 and M2), which are located distally from the primary circulation pump(11; see annotated figure 11) relative to the other battery heat exchangers of the battery cooling/heating subsystem (M3); 
wherein the distal pair of battery heat exchangers includes said first battery heat exchanger which is integrated with the electric heating element (M1 or M2 are taught to incorporate the electric heating means as provided within the rejection of claim 1); 
wherein the distal pair of battery heat exchangers includes a second battery heat exchanger which is included in the array of parallel-arranged heat exchangers (M1 and M2 are capable of being providing in parallel, in embodiment of figure 10 of OKAWA); and 
wherein the first battery heat exchanger is connected to the second battery heat exchanger of the distal pair by a pair of connecting conduits connecting a pair of fluid openings of the first battery heat exchanger to a pair of fluid openings of the second battery heat exchanger (see annotated figure 10 of OKAWA).

As to claim 29, OKAWA, as modified by HIRSCH, further discloses wherein the plurality of battery heat exchangers(M1, M2, and M3) are connected together in series (figure 19 of OKAWA which shows a fluid routing of the embodiment of annotated figure 16), wherein the inlet port of at least one of the heat exchangers is joined to the outlet opening of an adjacent one of the heat exchangers (see figure 19 of OKAWA).

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over OKAWA (US 2014/0038009 A1), in view of HIRSCH (US 9,755,283 B2 – published 5 September, 2017) and HERMANN (US 2014/0227568 A1).
As to claim 3, OKAWA, as modified by HIRSCH, further discloses wherein the battery cooling/heating subsystem further comprises a secondary circulation pump(11a-11c) provided in the sub-loop(see annotated figure 1 of OKAWA) for circulating the second volume of the heat transfer fluid through the sub-loop (par. 76, lines 1-6). However, OKAWA, as modified by HIRSCH does not further provide the required structure described in the present invention’s claim 3.
However, HERMANN teaches a thermal management system for a battery system of a vehicle (abstract, lines 8-20; par. 4, line 1- par. 5, line 4). HERMANN teaches a circulation loop (see annotated figure 5A of HERMANN) which further incorporates a sub-loop of the circulation loop(see annotated figure 5A of HERMANN) in fluid flow communication with the inlet, outlet, and internal fluid flow passage of the fluid flow passage of a battery heat exchanger (par. 63, lines 1-28). HERMANN teaches further wherein a conduit of the sub-loop (see annotated figure 5A of HERMANN) comprises a short circuit flow conduit which connects the inlet and the outlet of the internal fluid flow passage of the first battery heat exchanger (as shown in annotated figure 5A of HERMANN wherein the short circuit conduit causes connection between an inlet and outlet of the internal fluid flow passage of the segments, defined as the battery heat exchangers). It would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to incorporate the teachings of HERMANN within OKAWA, as modified by HIRSCH, to provide a short circuit in the sub-loop connecting the inlet and outlet of the internal fluid flow passages of the heat exchangers to provide a desired fluid par. 63, lines 1-28). In doing so, thermal regulation can be accomplished to selectively provide fluid to the desired heat exchangers, in a desired manner, within the sub-loop.

    PNG
    media_image4.png
    893
    1276
    media_image4.png
    Greyscale

Annotated Figure 5A of HERMANN

As to claim 15, OKAWA, as modified by HIRSCH, further discloses wherein the battery cooling/heating subsystem further comprises a primary circulation pump(11; see annotated figure 10 of OKAWA) provided in the sub-loop(see annotated figure 1 of OKAWA), wherein the 12d-12f and 12h-12j) provided in a branch conduit (see annotated figure 10, wherein branch conduits are the conduits which extend from a manifold/header section of the circulation loop, while being in the sub-loop, to provide fluid to the sub-loop) connected to the inlet or outlet of the first battery heat exchanger (any one of M1, M2, or M3), wherein the battery cooling/heating subsystem further comprises a heat-generating component (2) which is fluidically connected to the circulation loop to enable heat transfer fluid in the circulation loop to extract heat from the heat generating component comprised of a heat exchanger extracting heat from the electric drive motor(par. 70, lines 7-8; par. 98, lines 1-3, wherein it was previously provided that the vehicle is an electric or hybrid vehicle comprises of an electric motor in par. 69, such that the heat source, 2, extracts heat energy from the engine understood to be the electric drive motor of the vehicle). 
However, OKAWA, as modified by HIRSCH does not further provide the required structure described in the present invention’s claim 15.
HERMANN teaches a thermal management system for a battery system of a vehicle (abstract, lines 8-20; par. 4, line 1- par. 5, line 4). HERMANN teaches a circulation loop (see annotated figure 5A of HERMANN) which further incorporates a sub-loop of the circulation loop(see annotated figure 5A of HERMANN) in fluid flow communication with the inlet, outlet, and internal fluid flow passage of the fluid flow passage of a battery heat exchanger (par. 63, lines 1-28). HERMANN teaches further wherein a conduit of the sub-loop (see annotated figure 5A of HERMANN) comprises a short circuit flow conduit which connects the inlet and the outlet of the internal fluid flow passage of the first battery heat exchanger (as shown in annotated figure 5A of HERMANN wherein the short circuit conduit causes connection between an inlet and outlet of the internal fluid flow passage of the segments, defined as the battery heat exchangers), and includes a secondary circulation pump within the sub-loop for circulating fluid within the sub-loop (see figure 5A of HERMANN). More so, HERMANN teaches a secondary valve (valves 521, 522, 523, 524, etc., shown in figure 5C explicitly, but also shown in annotated figure 5A of HERMANN) provided in a branched conduit, which is extended from the circulation loop, while being in the sub-loop, to provide fluid into and out of the sub-loop. The secondary valve fluidically isolates the battery heat exchangers by providing fluid is recirculated within the heat exchangers when closed, and further when opened to enable fluid out of the heat exchangers to the remaining sections of the entire battery cooling/heating subsystem (par. 63, lines 1-28) It would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to incorporate the teachings of HERMANN within OKAWA, as modified by HIRSCH, to provide a short circuit in the sub-loop connecting the inlet and outlet of the internal fluid flow passages of the heat exchangers, with the secondary valve and second circulation pump, to provide a desired fluid flow circulation either out of the heat exchangers, into only specified heat exchangers, or re-circulated within desired heat exchangers (par. 63, lines 1-28). In doing so, thermal regulation can be accomplished to selectively provide fluid to the desired heat exchangers, in a desired manner, within the sub-loop. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over OKAWA (US 2014/0038009 A1), in view of HIRSCH (US 9,755,283 B2 – published 5 September, 2017) and SAID (US 2015/0053385 A1).
As to claim 8, OKAWA, as modified by HIRSCH, further discloses wherein the battery cooling/heating subsystem comprises main conduits and/or the branch conduits(see annotated figures 1, 10, and 16, wherein main conduits flow through heat exchanger structures, 2 and 3, and flow to the branch point that connects to the sub-loop and branch conduits are the conduits branch from the main conduit into the sub-loop) to provide fluid flow to the array of parallel-arranged heat exchangers of the plurality of battery heat exchangers (see annotated figure 1 of OKAWA, wherein all of the heat exchangers, M1, M2, and M3, are parallelly-arranged; see figure 13 wherein heat exchangers, M2 and M3, are shown to be parallelly-arranged, but it is understood that any of the heat exchangers may be provided either in series of parallel within the embodiment of annotated figure 10), and wherein a primary pump is provided to the system (11; 11a-11c; wherein any one could be determined to be the primary pump of the system).
However, OKAWA, as modified by HIRSCH does not further disclose the remaining structural requirements of the present invention’s claim 8.
That being noted, SAID is pertinent to a heat exchanger system design by discussing flow balancing concepts related to heat exchanger design (abstract, lines 1-15). Particularly, SAID teaches that it is a known concept within the heat transfer arts to provide means for balancing flow of heat transfer fluid (e.g, flow restrictions formed by graduated conduit diameters, as shown in figures 6A-6F) to provide flow balance from a header conduit (118a) into different branched conduits (114a-114s). SAID discusses that different diameters or flow restrictions may be changed depending upon the required flow restriction to substantially equalize or equalize the flow through the various tubes from the header (par. 27, lines 11-14). As such, providing different diameters or flow restrictions as the means for balancing fluid flow is seen as a result effective variable, i.e. a variable which achieves a recognized result. In this case, the changing of conduit diameters exiting from a header is a variable which can be changed to achieve the recognized result of fluid flow equalization between different conduits within a heat transfer system. Looking at OKAWA figures 1, 10, and 16, it would be understood to those having such as the different diameters of the conduits or flow restriction orifices described by SAID in par. 31) so as to equalize the fluid flow into the different heat exchangers disposed along those branched conduits and sub-loop conduits of the battery cooling/heating subsystem. More so, dependent upon the positioning of the primary pump, it would be understood that changing the diameter of the conduits leading thereto the primary pump, different pressure drops could be achieved so as to provide higher pressure drop proximal to the primary pump and lower pressure drop distal to the primary pump. Therefore, since the general conditions of the claims is taught by the prior art, particularly the teachings of SAID to modify the branched conduits of OKAWA, it is not inventive to claim an optimization achievable through routine experimentation by those having ordinary skill within the art. In doing so, OAKWA, as modified previously by HIRSCH, could further incorporate the flow balancing means, which is formed of at least different conduit diameters or orifices, at the branched conduits of the circulation loop to provide the result of equalization within fluid flow conduits leading to the battery heat exchanger and further pressure drop, as a result of the different diameters, relative to a primary pump of the system. 

Allowable Subject Matter
Claims 9-12, 147, 16-28, and 30-34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 9 requires, “wherein all of the plurality of battery heat exchangers are parallel-arranged heat exchangers; wherein the battery heat exchangers are arranged in a plurality of pairs, with the branch conduits of each pair of battery heat exchangers having common points of connection to the main conduits; wherein the battery cooling/heating subsystem further comprises a secondary valve for controlling flow of the heat transfer fluid within the plurality of battery heat exchangers; and wherein the secondary valve is located in one of the main conduits between two adjacent pairs of battery heat exchangers.”. It is known within the art to provide a battery heat exchanger within a paired manner, as taught by LEV (US 9,373,873 B2) and KENNEY (US 2016/0204486 A1). More so, it is known to provide a valve to control fluid flow between a plurality of battery heat exchangers, as disclosed at least by OKAWA (US 2014/0038009 A1), HERMANN (US 2014/0227568 A1), and SONG (US 2017/0200993 A1). However, it has not been disclosed, taught, or suggested by the relevant prior art the particular positioning of the second valve to be located in a main conduit between two adjacent pairs of battery heat exchangers, such that the secondary valve controls fluid flow within the plurality of battery heat exchangers, as required by the claims. For this, claim 9, and the dependents thereof, are believed to be allowable over the prior art, as the prior art fails to anticipate or render obvious, absent impermissible hindsight reasoning.
Claim 12 requires, “wherein all of the plurality of battery heat exchangers are parallel-arranged heat exchangers; wherein the battery heat exchangers are arranged in a plurality of pairs, with the branch conduits of each pair of battery heat exchangers having common points of connection to the main conduits; wherein the battery cooling/heating subsystem further comprises a secondary valve for controlling flow of the heat transfer fluid within the plurality of battery heat exchangers; wherein the secondary valve is provided between the battery heat exchangers of a first pair of said battery heat exchangers; wherein the first pair of said battery heat exchangers is most distal from the pump; wherein one of the battery heat exchangers of the first pair comprises the first battery heat exchanger which is integrated with the electric heating element; and wherein the other battery heat exchanger of the first pair is not integrated with an electric heating element.”. It is known within the art to provide a battery heat exchanger within a paired manner, as taught by LEV (US 9,373,873 B2) and KENNEY (US 2016/0204486 A1). More so, it is known to provide a valve to control fluid flow between a plurality of battery heat exchangers, as disclosed at least by OKAWA (US 2014/0038009 A1), HERMANN (US 2014/0227568 A1), and SONG (US 2017/0200993 A1). However, it has not been disclosed, taught, or suggested by the relevant prior art the particular positioning of the second valve to be located between battery heat exchangers of a first pair of the plurality of pairs, as required by the claims. Further, it has not been found within the relevant prior art having a heater associated with a first battery heat exchanger of the first pair of battery heat exchangers and the other battery heat exchanger of the same first pair not integrated with the heater, as claimed. For this, claim 12 is believed to be allowable over the prior art, as the prior art fails to anticipate or render obvious, absent impermissible hindsight reasoning.
Claim 14 requires, “wherein one of the conduits of the sub-loop comprises a short circuit flow conduit which is connected between the connecting conduits between the first and second battery heat exchangers, such that the sub-loop further includes portions of the connecting conduits extending from the short circuit flow conduit to the fluid openings of the first battery heat exchanger; and wherein the battery cooling/heating subsystem further comprises a secondary circulation pump provided in the sub-loop for circulating the second volume of the heat transfer fluid throughout the sub-loop.”. It is known within the art to provide a battery heat US 2014/0038009 A1). More so, it is known to provide a short circuit, as disclosed at least by HERMANN (US 2014/0227568 A1). However, it has not been disclosed, taught, or suggested by the relevant prior art that the short circuit is connected between connecting conduits between a first and second heat exchanger. As disclosed by HERMANN, the short circuit is connected between an inlet and outlet of the same heat exchanger, and not among different heat exchangers. For this, claim 14 is believed to be allowable over the prior art, as the prior art fails to anticipate or render obvious, absent impermissible hindsight reasoning.
Claim 16 requires, “wherein the vehicle has a regenerative braking module which generates electrical energy; wherein the heat-generating component comprises an electric resistance heater or a heat exchanger for extracting heat from an electric resistance heater; and wherein the electric resistance heater is powered by the electrical energy generated by the regenerative braking module.”. It is known within the art to provide a heat exchanger extracting heat from an electrical component within a vehicle, as taught by OKAWA (US 2014/0038009 A1). More so, it is known to provide regenerative braking systems, as disclosed at least by HERMANN (US 2014/0227568 A1), in addition to a resistance heater being provided within the system (heater along circulation loop of HERMANN to provide heating to the batteries). However, it has not been disclosed, taught, or suggested by the relevant prior art that it would be understood to change the heat exchanger of OKAWA to be an electrical resistance heater, and explicitly that this heater is provided power generating from the regenerative braking system. It is known that electrical power derived from such regenerative braking system enables extended range of an electrical or hybrid vehicle LEIS-PRETTO (NPL: Regenerative Braking - LEIS-PRETTO (November 2017)), but again it is unclear the motivation to change the heat source of   For this, claim 16 is believed to be allowable over the prior art, as the prior art fails to anticipate or render obvious, absent impermissible hindsight reasoning.
Claim 17 requires, “wherein the first battery heat exchanger comprises: (a) a first plate having an inner surface and an outer surface; (b) a second plate having an inner surface and an outer surface, wherein the first and second plates are joined together with their inner surfaces in opposed facing relation to one another, and with portions of the inner surfaces being spaced apart from one another; (c) a plurality of fluid flow passages adapted for flow of a heat transfer fluid, and located between the spaced apart portions of the inner surfaces of the first and second plates; (d) an inlet port for supplying the heat transfer fluid to the plurality of fluid flow passages; (e) an outlet port for discharging the heat transfer fluid from the plurality of fluid flow passages; (f) an inlet manifold in fluid communication with the inlet port and the plurality of fluid flow passages, the inlet manifold defining a fluid distribution chamber in which the heat transfer fluid supplied through the inlet port is distributed to the plurality of fluid flow passages; (g) an outlet manifold in fluid communication with the outlet port and the plurality of fluid flow passages, the outlet manifold defining a fluid collection chamber in which the heat transfer fluid discharged through the outlet port is collected from the plurality of fluid flow passages; (h) an electric heating element having an area; and (i) an external heater support surface on which the electric heating element is provided and having an area which is the same as the area of the electric heating element, wherein the external heater support surface is directly opposite to an internal surface of the first battery heat exchanger which at least partly defines one or both of the inlet manifold and the outlet manifold.”. It is known within the art to provide a heat US 2016/0204486 A1). However, it has not been disclosed, taught, or suggested by the relevant prior art that it would be understood to provide the electrical heating element from an interior to an exterior, and particularly, at the location of an external heater support surface directly opposite the internal surface of the first battery heat exchanger defining at least partly one or both of the inlet and outlet manifold of the heat exchanger.  For this, claim 17, and the dependents thereof, are believed to be allowable over the prior art, as the prior art fails to anticipate or render obvious, absent impermissible hindsight reasoning.
Claim 30 requires, “wherein the plurality of rechargeable battery units comprises a plurality of battery cells and the plurality of battery heat exchangers comprises a plurality of ICE plate heat exchangers; wherein one or more of the ICE plate heat exchangers are received between adjacent battery cells; wherein the battery module further comprises a support structure for supporting the plurality of ICE plate heat exchangers and the plurality of battery cells; wherein the support structure includes fluid flow passages for supplying heat transfer fluid to the ICE plate heat exchangers and discharging the heat transfer fluid from the ICE plate heat exchangers, and wherein the fluid flow passages of the support structure are located under the plurality of ICE plate heat exchangers and the plurality of battery cells in a base of the support structure.”. It is known within the art to provide a heat exchanger having a general design as claimed, as taught by KENNEY (US 2016/0204486 A1). However, it has not been disclosed, taught, or suggested by the relevant prior art that it would be understood to provide a support structure including fluid flow passages for supplying heat transfer fluid to the ICE plate heat exchanger and discharging the heat transfer fluid from the ICE plate heat exchanger.  For this, claim 30, and the dependents thereof, are believed to be allowable over the prior art, as the prior art fails to anticipate or render obvious, absent impermissible hindsight reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BARTENSCHLAGER (US 2011/0318626 A1) which discloses a heat with extending fins.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        4/23/2021